Exhibit 4.6 (Front Side of Common Stock Certificate) NUMBER: COMMON STOCK RI REALTY INCOME CORPORATION SEE REVERSE FOR IMPORTANT NOTICE ON TRANSFER RESTRICTIONS AND OTHER INFORMATION INCORPORATED UNDER THE LAWS OF THE STATE OF MARYLAND THIS CERTIFICATE IS TRANSFERABLE IN SOUTH SAINT PAUL, MN. CUSIP 756 SEE REVERSE FOR CERTAIN DEFINITIONS This certifies that is the record holder of FULLY PAID AND NONASSESSABLE SHARES OF THE COMMON STOCK, $1.00 PAR VALUE,OF Realty Income Corporationtransferable on the books of the Corporation by the holder hereof in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. Witness the seal of the Corporation and the facsimile signatures of its duly authorized officers. Dated: /s/ DONALD R. CAMERON CHAIRMAN /s/ MICHAEL R. PFEIFFER SECRETARY Countersigned and Registered: WELLS FARGO BANK, N.A. By: Transfer Agent and Registrar (Corporate Seal) /s/ TODD J. MAY Authorized Signature (Back Side of Common Stock Certificate) IMPORTANT NOTICE The Corporation will furnish to any stockholder, on request and without charge, a full statement of the information required by Section 2-211(b) of the Corporations and Associations Article of the Annotated Code of Maryland with respect to the designations and any preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends and other distributions, qualifications, and terms and conditions of redemption of the stock of each class which the Corporation has authority to issue and (if the Corporation is authorized to issue any preferred or special class in series), (i) the differences in the relative rights and preferences between the shares of each series to the extent set, and (ii) the authority of the Board of Directors to set such rights and preferences of subsequent series. The foregoing summary does not purport to be complete and is subject to and qualified in its entirety by reference to the charter of the Corporation (the "Charter"), a copy of which will be sent without charge to each stockholder who so requests.
